                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í58)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,029 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:

                     Oct 10, 2018

                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                              MDL No. 2804



                   SCHEDULE CTOí58 í TAGíALONG ACTIONS



 DIST       DIV.     C.A.NO.    CASE CAPTION


ALASKA

                                SouthEast Alaska Regional Health Consortium v.
  AK         3       18í00217   Purdue Pharma L.P. et al

ARIZONA

  AZ         4       18í00481   Tucson Medical Center v. Purdue Pharma LP et al Vacated 10/10/18

KENTUCKY EASTERN

                                The Fiscal Court of Powell County v.
  KYE        5       18í00538   Amerisourcebergen Drug Corporation et al
                                Montgomery County v. Amerisourcebergen Drug
  KYE        5       18í00541   Corporation et al
  KYE        6       18í00246   Belcher et al v. Purdue Pharma L.P. et al

MINNESOTA

                                Fond du Lac Band of Lake Superior Chippewa v.
  MN         0       18í02713   McKesson Corporation et al

NEVADA

  NV         3       18í00454   City of Reno v. McKesson Corporation et al   Opposed 10/9/18
